Name: Commission Regulation (EEC) No 236/82 of 29 January 1982 extending the period of application of the protective measures in respect of imports of live plants into Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 1 . 82 Official Journal of the European Communities No L 22/61 COMMISSION REGULATION (EEC) No 236/82 of 29 January 1982 extending the period of application of the protective measures in respect of imports of live plants into Greece by the said Regulation should therefore be extended for the period strictly necessary for elimination of the disturbances described above ; whereas, however, those measures should not be applied to raw materials intended for production of live plants ; Whereas the special situation of the products in ques ­ tion in course of consignment to Greece at the time this Regulation is published should be taken into account, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 3655/81 is hereby replaced by the following : 'Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece , and in particular the third subparagraph of Article 130 (2) thereof, Having regard to Council Regulation (EEC) No 234/68 of 27 February 1968 on the establishment of a common organization of the market in live trees and other plants, bulbs , roots and the like, cut flowers and ornamental foliage ('), and in particular Article 9 (2) thereof, Whereas Commission Regulation (EEC) ;No 3655/81 of 18 December 1981 (2) laid down protective measures in respect of imports of live plants into Greece from the other Member States and from non-member coun ­ tries , up to 31 January 1982 ; Whereas Greece asked the Commission on 14 January 1982 to extend the period of application of those measures ; whereas further data in support of that request were supplied subsequently ; Whereas the massive imports into Greece before the protective measures were laid down have meant that it has been possible to dispose of only 20 % of Greek production during the period within which the above ­ mentioned measures applied ; whereas 40 % of that production was sold during the period between 20 December 1980 and 20 January 1981 ; Whereas, on account of the quantities available in other Member States and non-member countries, there is a risk that the expiry of the protective measures will result in imports of considerable quantities into Greece at prices which will mean that disposal of Greek products will remain limited ; Whereas the market situation which led to the adop ­ tion of Regulation (EEC) No 3655/81 has not changed ; whereas the protective measures laid down 1 . Release on to the market in Greece of the products referred to in paragraph 2, first indent, including products in one of the situations referred to in Article 9 (2) of the Treaty, shall be forbidden until 5 February 1982. 2 . The provisions of this Regulation :  shall apply to live plants within subheading 06.02 D of the Common Customs Tariff and corresponding to NIMEXE codes :  06.02-54 and 58 (Rhododendrons (Azaleas)),  06.02-83 , 92 and 93 (outdoor plants, other than fruit-trees and bushes, forest trees, rooted cuttings and young plants),  06.02-96 and 99 (indoor plants other than rooted cuttings and young plants),'  shall not apply to the products referred to in the first indent where proof is provided that consignment from the Member State or non ­ member country in question to Greece took place before the date of publication of this Regulation in the Official Journal of the European Communities.' Article 2 (') OJ No L 55, 2 . 3 . 1968 , p . 1 . ( 2 OJ No L 364, 19 . 12 . 1981 , p . 29 . This Regulation shall enter into force on 1 February 1982. No L 22/62 Official Journal of the European Communities 30 . 1 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 January 1982 . For the Commission Poul DALSAGER Member of the Commission